Exhibit 10.9

GUARANTY

 

New York, New York

December 10, 2007

FOR VALUE RECEIVED, and in consideration of note purchases from, or credit
otherwise extended or to be extended by LV Administrative Services, Inc., as
agent (“Agent”), Valens U.S. SPV I, LLC (“Valens U.S.”) and Valens Offshore SPV
II, Corp. (“Valens Offshore” and together with Agent and Valens U.S., the
“Creditor Parties”), to or for the account of Biovest International, Inc., a
Delaware corporation (the “Company”), from time to time and at any time and for
other good and valuable consideration and to induce Creditor Parties, in their
discretion, to purchase such notes or make other extensions of credit and to
make or grant such renewals, extensions, releases of collateral or
relinquishments of legal rights as Creditor Parties may deem advisable, each of
the undersigned (and each of them if more than one, the liability under this
Guaranty being joint and several) (jointly and severally referred to as
“Guarantors “ or “the undersigned”) unconditionally guaranties to Agent and each
other Creditor Party, and their respective successors, endorsees and assigns the
prompt payment when due (whether by acceleration or otherwise) of all present
and future obligations and liabilities of any and all kinds of the Company to
Creditor Parties and of all instruments of any nature evidencing or relating to
any such obligations and liabilities upon which the Company or one or more
parties and the Company is or may become liable to Creditor Parties, whether
incurred by the Company as maker, endorser, drawer, acceptor, guarantors,
accommodation party or otherwise, and whether due or to become due, secured or
unsecured, absolute or contingent, joint or several, and however or whenever
acquired by Creditor Parties, whether arising under, out of, or in connection
with (i) that certain Note Purchase Agreement dated as of the date hereof by and
between Valens U.S. and the Company (as amended, restated, modified and/or
supplemented from time to time, the “Valens U.S. Purchase Agreement”), (ii) that
certain Note Purchase Agreement dated as of the date hereof by and between
Valens Offshore and the Company (as amended, restated, modified and/or
supplemented from time to time, the “Valens Offshore Purchase Agreement” and
together with the Valens U.S. Purchase Agreement, each a “Purchase Agreement”
and collectively, the “Purchase Agreements”), and (iii) each Related Agreement
referred to in each Purchase Agreement (the Purchase Agreements and each Related
Agreement, as each may be amended, modified, restated and/or supplemented from
time to time, are collectively referred to herein as the “Documents”), or any
documents, instruments or agreements relating to or executed in connection with
the Documents or any documents, instruments or agreements referred to therein or
otherwise, or any other obligations or liabilities of the Company to Creditor
Parties, whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise (all of which are herein collectively referred to as the
“Obligations”), and irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against the Company
under Title 11, United States Code, including, without limitation, obligations
or indebtedness of the Company for post-petition interest, fees, costs and
charges that would have accrued or been added to the Obligations but for the
commencement of such case. Terms not otherwise defined herein shall have the
meaning assigned such terms in the Purchase Agreements. In furtherance of the
foregoing, the undersigned hereby agrees as follows:



--------------------------------------------------------------------------------

1. No Impairment. Creditor Parties may at any time and from time to time, either
before or after the maturity thereof, without notice to or further consent of
the undersigned, extend the time of payment of, exchange or surrender any
collateral for, renew or extend any of the Obligations or increase or decrease
the interest rate thereon, or any other agreement with the Company or with any
other party to or person liable on any of the Obligations, or interested
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between any Creditor Party and the Company or any such other party
or person, or make any election of rights any Creditor Party may deem desirable
under the United States Bankruptcy Code, as amended, or any other federal or
state bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally (any of the foregoing,
an “Insolvency Law”) without in any way impairing or affecting this Guaranty.
This Guaranty shall be effective regardless of the subsequent incorporation,
merger or consolidation of the Company, or any change in the composition,
nature, personnel or location of the Company and shall extend to any successor
entity to the Company, including a debtor in possession or the like under any
Insolvency Law.

2. Guaranty Absolute. Each of the undersigned jointly and severally guarantees
that the Obligations will be paid strictly in accordance with the terms of the
Documents and/or any other document, instrument or agreement creating or
evidencing the Obligations, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Company with respect thereto. Guarantors hereby knowingly accept
the full range of risk encompassed within a contract of “continuing guaranty”
which risk includes the possibility that the Company will contract additional
obligations and liabilities for which Guarantors may be liable hereunder after
the Company’s financial condition or ability to pay its lawful debts when they
fall due has deteriorated, whether or not the Company has properly authorized
incurring such additional obligations and liabilities. The undersigned
acknowledge that (i) no oral representations, including any representations to
extend credit or provide other financial accommodations to the Company, have
been made by any Creditor Party to induce the undersigned to enter into this
Guaranty and (ii) any extension of credit to the Company shall be governed
solely by the provisions of the Documents. The liability of each of the
undersigned under this Guaranty shall be absolute and unconditional, in
accordance with its terms, and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any waiver, indulgence, renewal, extension, amendment or
modification of or addition, consent or supplement to or deletion from or any
other action or inaction under or in respect of the Documents or any other
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (b) any lack of validity or enforceability of any
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (c) any furnishing of
any additional security to Agent, for the benefit of Creditor Parties, or its
assignees or any acceptance thereof or any release of any security by Agent or
its assignees, (d) any limitation on any party’s liability or obligation under
the Documents or any other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof or any invalidity or
unenforceability,

 

2



--------------------------------------------------------------------------------

in whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Company, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding, whether or not the
undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the undersigned.
Any amounts due from the undersigned to any Creditor Party shall bear interest
until such amounts are paid in full at the highest rate then applicable to the
Obligations. Obligations include post-petition interest whether or not allowed
or allowable.

3. Waivers.

(a) This Guaranty is a guaranty of payment and not of collection. No Creditor
Party shall be under any obligation to institute suit, exercise rights or
remedies or take any other action against the Company or any other person or
entity liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and each of the
Guarantors hereby waives any and all rights which it may have by statute or
otherwise which would require any Creditor Party to do any of the foregoing.
Each of the Guarantors further consents and agrees that Creditor Parties shall
be under no obligation to marshal any assets in favor of Guarantors, or against
or in payment of any or all of the Obligations. The undersigned hereby waives
all suretyship defenses and any rights to interpose any defense, counterclaim or
offset of any nature and description which the undersigned may have or which may
exist between and among any Creditor Party, the Company and/or the undersigned
with respect to the undersigned’s obligations under this Guaranty, or which the
Company may assert on the underlying debt, including but not limited to failure
of consideration, breach of warranty, fraud, payment (other than cash payment in
full of the Obligations), statute of frauds, bankruptcy, infancy, statute of
limitations, accord and satisfaction, and usury.

(b) Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the extensions of credit, and of all notices and demands of any
kind to which the undersigned may be entitled, including, without limitation,
notice of adverse change in the Company’s financial condition or of any other
fact which might materially increase the risk of the undersigned and
(ii) presentment to or demand of payment from anyone whomsoever liable upon any
of the Obligations, protest, notices of presentment, non-payment or protest and
notice of any sale of collateral security or any default of any sort.

(c) Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by any Creditor Party,
the undersigned shall not be entitled to be subrogated to any of the rights of
any Creditor Party against the Company or against any collateral or guarantee or
right of offset held by any Creditor Party for the payment of the Obligations,
nor shall the undersigned seek or be entitled to seek any contribution or
reimbursement from the Company in respect of payments made by the undersigned
hereunder, until all amounts owing to Creditor Parties

 

3



--------------------------------------------------------------------------------

by the Company on account of the Obligations are indefeasibly paid in full and
Creditor Parties’ obligation to extend credit pursuant to the Documents has been
irrevocably terminated. If, notwithstanding the foregoing, any amount shall be
paid to the undersigned on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full and Creditor Parties’
obligation to extend credit pursuant to the Documents shall not have been
terminated, such amount shall be held by the undersigned in trust for Creditor
Parties, segregated from other funds of the undersigned, and shall forthwith
upon, and in any event within two (2) business days of, receipt by the
undersigned, be turned over to Agent, for the ratable benefit of Creditor
Parties, in the exact form received by the undersigned (duly endorsed by the
undersigned to Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Agent may determine, subject to
the provisions of the Documents. Any and all present and future obligations and
liabilities of the Company to any of the undersigned are hereby waived and
postponed in favor of, and subordinated to the full payment and performance of,
all Obligations of the Company to Creditor Parties.

4. Security. All sums at any time to the credit of the undersigned and any
property of the undersigned in any Creditor Party’s possession or in the
possession of any bank, financial institution or other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, any Creditor Party (each such entity, an
“Affiliate”) shall be deemed held by such Creditor Party or such Affiliate, as
the case may be, as security for any and all of the undersigned’s obligations
and liabilities to Creditor Parties and to any Affiliate of any Creditor Party,
no matter how or when arising and whether under this or any other instrument,
agreement or otherwise.

5. Representations and Warranties. Each of the undersigned hereby jointly and
severally represents and warrants (all of which representations and warranties
shall survive until all Obligations are indefeasibly satisfied in full and the
Documents have been irrevocably terminated), that:

(a) Corporate Status. It is a corporation, partnership or limited liability
company, as the case may be, duly formed, validly existing and in good standing
under the laws of its jurisdiction of formation indicated on the signature page
hereof and has full power, authority and legal right to own its property and
assets and to transact the business in which it is engaged.

(b) Authority and Execution. It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty and has
taken all necessary corporate, partnership or limited liability company, as the
case may be, action to authorize the execution, delivery and performance of this
Guaranty.

(c) Legal, Valid and Binding Character. This Guaranty constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.

 

4



--------------------------------------------------------------------------------

(d) Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to it or any contract, agreement
or instrument to which it is a party or by which it or any of its property is
bound or result in the creation or imposition of any mortgage, lien or other
encumbrance other than in favor of Agent on any of its property or assets
pursuant to the provisions of any of the foregoing, which, in any of the
foregoing cases, could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(e) Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(f) Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best of its knowledge, threatened
(i) with respect to this Guaranty or any of the transactions contemplated by
this Guaranty or (ii) against or affecting it, or any of its property or assets,
which, in each of the foregoing cases, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.

(g) Financial Benefit. It has derived or expects to derive a financial or other
advantage from each and every loan, advance or extension of credit made under
the Documents or other Obligation incurred by the Company to Laurus.

(h) Solvency. As of the date of this Guaranty, (a) the fair saleable value of
its assets exceeds its liabilities and (b) it is meeting its current liabilities
as they mature.

6. Acceleration.

(a) If any breach of any covenant or condition or other event of default shall
occur and be continuing under any agreement made by the Company or any of the
undersigned to any Creditor Party, or either the Company or any of the
undersigned should at any time become insolvent, or make a general assignment,
or if a proceeding in or under any Insolvency Law shall be filed or commenced
by, or in respect of, any of the undersigned, or if a notice of any lien, levy,
or assessment is filed of record with respect to any assets of any of the
undersigned by the United States of America or any department, agency, or
instrumentality thereof, or if any taxes or debts owing at any time or times
hereafter to any one of them becomes a lien or encumbrance upon any assets of
the undersigned in any Creditor Party’s possession, or otherwise, any and all
Obligations shall for purposes hereof, at Agent’s option, be deemed due and
payable without notice notwithstanding that any such Obligation is not then due
and payable by the Company.

(b) Each of the undersigned will promptly notify Agent of any default by such
undersigned in its respective performance or observance of any term or condition
of any

 

5



--------------------------------------------------------------------------------

agreement to which the undersigned is a party if the effect of such default is
to cause, or permit the holder of any obligation under such agreement to cause,
such obligation to become due prior to its stated maturity and, if such an event
occurs, Creditor Parties shall have the right to accelerate such undersigned’s
obligations hereunder.

7. Payments from Guarantors. Agent, in its sole and absolute discretion, with or
without notice to the undersigned, may apply on account of the Obligations any
payment from the undersigned or any other guarantors, or amounts realized from
any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.

8. Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of any Creditor Party hereunder or
under any of the Obligations.

9. No Termination. This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Obligations have been
indefeasibly paid in full and each Creditor Parties’ obligation to extend credit
pursuant to the Documents has been irrevocably terminated. If any of the present
or future Obligations are guarantied by persons, partnerships, corporations or
other entities in addition to the undersigned, the death, release or discharge
in whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of any undersigned under this Guaranty.

10. Recapture. Anything in this Guaranty to the contrary notwithstanding, if any
Creditor Party receives any payment or payments on account of the liabilities
guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by such Creditor Party, the undersigned’s obligations
to such Creditor Party shall be reinstated and this Guaranty shall remain in
full force and effect (or be reinstated) until payment shall have been made to
such Creditor Party, which payment shall be due on demand.

11. Books and Records. The books and records of Agent and each Creditor Party
showing the account between such Creditor Party and the Company shall be
admissible in evidence in any action or proceeding, shall be binding upon the
undersigned for the purpose of establishing the items therein set forth and
shall constitute prima facie proof thereof.

12. No Waiver. No failure on the part of any Creditor Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by any Creditor Party
of any right, remedy or power hereunder preclude any other or future exercise of
any other legal right, remedy or power. Each and every right, remedy and power
hereby granted to any Creditor Party or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by any
Creditor Party at any time and from time to time.

 

6



--------------------------------------------------------------------------------

13. Waiver of Jury Trial. EACH OF THE UNDERSIGNED DESIRES THAT ITS DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE BETWEEN ANY CREDITOR PARTY, AND/OR ANY OF THE UNDERSIGNED
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS GUARANTY, ANY DOCUMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO.

14. Governing Law; Jurisdiction. THIS GUARANTY CANNOT BE CHANGED OR TERMINATED
ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. EACH OF THE
UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OF THE UNDERSIGNED, ON
THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS
GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS GUARANTY OR ANY OF THE DOCUMENTS; PROVIDED, THAT EACH OF THE UNDERSIGNED
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE
ANY CREDITOR PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF SUCH CREDITOR PARTY. EACH OF THE UNDERSIGNED EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH UNDERSIGNED HEREBY WAIVES ANY OBJECTION WHICH IT MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. EACH OF THE UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH UNDERSIGNED IN ACCORDANCE WITH
SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.

15. Understanding With Respect to Waivers and Consents. Each Guarantor warrants
and agrees that each of the waivers and consents set forth in this Guaranty is
made voluntarily

 

7



--------------------------------------------------------------------------------

and unconditionally after consultation with outside legal counsel and with full
knowledge of its significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Guarantor otherwise may have
against the Company, any Creditor Party or any other person or entity or against
any collateral. If, notwithstanding the intent of the parties that the terms of
this Guaranty shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

16. Severability. To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

17. Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by each of the
undersigned directly affected by such amendment and/or waiver and Agent.

18. Notice. All notices, requests and demands to or upon the undersigned, shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.

19. Successors. Each Creditor Party may, from time to time, without notice to
the undersigned, sell, assign, transfer or otherwise dispose of all or any part
of the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, any Creditor Party may assign, or grant
participations to, one or more banks, financial institutions or other entities
all or any part of any of the Obligations. In each such event, such Creditor
Party , its Affiliates and each and every immediate and successive purchaser,
assignee, transferee or holder of all or any part of the Obligations shall have
the right to enforce this Guaranty, by legal action or otherwise, for its own
benefit as fully as if such purchaser, assignee, transferee or holder were
herein by name specifically given such right. Each Creditor Party shall have an
unimpaired right to enforce this Guaranty for its benefit with respect to that
portion of the Obligations that such Creditor Party has not disposed of, sold,
assigned, or otherwise transferred.

20. Joinder. It is understood and agreed that any person or entity that desires
to become a Guarantor hereunder, or is required to execute a counterpart of this
Guaranty after the date hereof pursuant to the requirements of any Document,
shall become a Guarantor hereunder by (x) executing a joinder agreement in form
and substance satisfactory to Agent and each Creditor Party, (y) delivering
supplements to such exhibits and annexes to such Documents as Agent shall
reasonably request and/or as may be required by such joinder agreement and
(z) taking all actions as specified in this Guaranty as would have been taken by
such Guarantor had it been an original party to this Guaranty, in each case with
all documents required above to be delivered to Agent and with all documents and
actions required above to be taken to the reasonable satisfaction of Agent.

 

8



--------------------------------------------------------------------------------

21. Release. Nothing except indefeasible payment in full of the Obligations
shall release any of the undersigned from liability under this Guaranty.

22. Remedies Not Exclusive. The remedies conferred upon Creditor Parties in this
Guaranty are intended to be in addition to, and not in limitation of any other
remedy or remedies available to Creditor Parties under applicable law or
otherwise.

23. Limitation of Obligations under this Guaranty. Each Guarantor and each
Creditor Party (by its acceptance of the benefits of this Guaranty) hereby
confirms that it is its intention that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act of any similar Federal or state law. To effectuate the
foregoing intention, each Guarantor and each Creditor Party (by its acceptance
of the benefits of this Guaranty) hereby irrevocably agrees that the Obligations
guaranteed by such Guarantor shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such laws and after giving
effect to any rights to contribution pursuant to any agreement providing for an
equitable contribution among such Guarantor and the other Guarantors (including
this Guaranty), result in the Obligations of such Guarantor under this Guaranty
in respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

[REMAINDER OF THIS PAGE IS BLANK.

SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.

 

BIOVAX, INC. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO Address: 324 South Hyde
Park Ave, Suite 350 Tampa, FL 33606

 

Telephone:   813-864-2554 Facsimile:   813-258-6912 State of Formation: Florida

 

AUTOVAXID, INC. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO Address: 324 South Hyde
Park Ave, Suite 350 Tampa, FL 33606

 

Telephone:   813-864-2554 Facsimile:   813-258-6912 State of Formation: Florida



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BIOLENDER, LLC By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO of Biovest – Sole Member
Address: 324 South Hyde Park Ave, Suite 350 Tampa, FL 33606

 

Telephone:   813-864-2554 Facsimile:   813-258-6912 State of Formation: Delaware

 

BIOLENDER II, LLC By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO of Biovest – Sole Member
Address: 324 South Hyde Park Ave, Suite 350 Tampa, FL 33606

 

Telephone:   813-864-2554 Facsimile:   813-258-6912 State of Formation: Delaware